437 F.2d 957
Donald Leroy NYE, Petitioner and Appellant,v.E. J. OBERHAUSER, Superintendent, California Department of Corrections, et al., Appellee.
No. 25450.
United States Court of Appeals, Ninth Circuit.
April 8, 1971.

Appeal from the United States District Court for the Central District of California; Harry Pregerson, Judge.
Donald Leroy Nye, in pro. per.
Jack K. Weber, Deputy Atty. Gen. (argued), Evelle J. Younger, Atty. Gen., William E. James, Asst. Atty. Gen., Los Angeles, Cal., for appellee.
Before CHAMBERS, BROWNING and WRIGHT, Circuit Judges.
PER CURIAM:


1
The appeal is dismissed on the ground that the issues presented to the district court are now moot.


2
The underlying charges in New Hampshire upon which the detainer was filed with the California state authorities have been dismissed. The California authorities are aware of this. The attorney general assures us that no effect will now be given to the detainer. At most, the detainer remains only a wild paper in Nye's prison file.